FINAL OFFICE ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 21, 23, 24, 26-29, 31-32, and 34-44 are rejected under 35 U.S.C. 103 as being unpatentable over Inoue et al. (US 2005/0116265; previously cited by Applicant, hereinafter, Inoue) in view of Kubo et al. (US 4,011,581; hereinafter, Kubo).
With respect to claims 21, 31 and 36, Inoue discloses a method (Figs. 1, 4A-4D, 5A-5D), comprising: 
defining a first well 31, 32 (Figs. 1 and 4A-4C) and a second well 2, 3 (Fig. 1) of an active region 18 (Fig. 1) in a substrate 1 (Fig. 1), wherein a channel of a transistor is defined in the second well 2, 3 (Fig. 1, ¶ [0024]-[0026]), and wherein the first well 31, 32 (Fig. 1) and the 
forming a dielectric layer 37 (Figs. 1 and 5C) on the substrate 1 by aligning a border of the dielectric layer 37 (Fig. 1) to that of the substrate 1 (Fig. 1), and wherein the dielectric layer 37 (Fig. 1) is a single-layered dielectric layer 37 and a top surface of the dielectric layer 37 (Fig. 1) is leveled with a horizontal plane (Fig. 1: the top surface of layer 37, on which the conductive portion 12 is formed, is leveled with the horizontal plane); 
forming an interconnect feature in the dielectric layer 38 (Figs. 1 and 5C, ¶ [0026]);
forming a patterned conductive layer 16 (Figs. 1 and 5D, ¶ [0026]) on the dielectric layer 37 and contacting a top surface of the dielectric layer 37(Fig. 4), wherein the patterned conductive layer 16 (Figs. 1 and 5D) includes a first conductive portion 16 isolated from and aligning to the second well 2, 3 (Figs. 1 and 5D), and a second conductive portion 16 coupled and aligning to the first well 31, 32 (Figs. 1 and 5D), wherein the second conductive portion leveling with the first conductive portion (Figs. 1 and 5D: the first and second conductive portions of conductive layer 16 are planar), and wherein the first conductive portion 16 and second conductive portion 16 are independent of each other (Figs. 1 and 5D);
wherein the interconnect feature 38 (Fig. 1) is formed before the metallic wiring layer 16 (Figs. 5C-5D, ¶ [0050]-[0051]); and 
wherein the transistor 7 (Figs. 1 and 5D) is configured as a high voltage transistor (¶ [0024]: “high voltage (HV) MOS transistor”).

However, Kubo discloses an analogous transistor device (col. 1, lines 4-11), wherein the dielectric layer 19, 20 (Fig. 3) and the first conductive portion 13 (Fig. 3) collectively serve as a gate of the transistor (col. 1, lines 58-66); and wherein Kubo discloses in another embodiment (Fig. 13) wherein the bottom surface of the dielectric layer contacts the second well 84 (Fig. 13).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention, to combine the teachings of Kokubun and Kubo, and form a semiconductor device having the dielectric layer and the first conductive portion collectively serve as a gate of the transistor; and wherein the bottom surface of the dielectric layer contacts the second well.  Such a combination would have been obvious to try for one of ordinary skill in the art at the time of the invention, for the purpose of optimizing the process of forming a CMOS device wherein the parasitic transistors are formed during CMOS fabrication, and thus, reducing manufacturing costs while improving reliability.
Regarding claims 23, 26-29, 32, 34 and 37-44, Kokubun discloses:
wherein the formation of the dielectric layer 37 (Fig. 1) comprises: forming the dielectric layer 37 (Fig. 1) fully covering the active region 18 (Fig. 1); and
forming an interconnect feature 38 (Fig. 1) in the dielectric layer 37 (Figs. 1 and 5C); and
wherein the formation of the interconnect feature 38 (Fig. 1) comprises: forming the interconnect feature 38 (Fig. 1) by aligning the interconnect feature 38 (Fig. 4) to the first well 31, 32 (Fig. 1); and
note that the portions of wirings 16, which overlap the first wells 31 and 32, respectively, read on the claimed second conductive portion); and
wherein forming the dielectric layer 37 (Fig. 1) across the active region 18 (Fig. 1); and
wherein the first conductive portion 16 (Fig. 1) is disposed over the second well 2, 3 (Fig. 1); and
wherein a top surface of the dielectric layer 37 (Fig. 1) is leveled with a horizontal plane (Fig. 1: the top surface of layer 37, on which the conductive portion 16 is formed, is leveled with the horizontal plane).
Regarding claims 24 and 35, the combination of Kokubun and Kubo does not disclose forming the dielectric layer having a thickness of about 1200 angstroms.  However, it has been held that where the general conditions of a claim are disclosed in the prior art (Kubo discloses wherein the thickness of the dielectric layer 19 is about 1,000 Å, see col. 2 lines 24-25), it is not inventive to discover optimum or workable ranges by routine experimentation.  Furthermore, where patentability is said to be based upon particular chosen range or dimension recited in a claim, the Applicant must show that the chosen range or dimension is critical.  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).  In the instant case, the specification does not provide evidence that the thickness of “about 1200 angstrom” is critical to the invention, or yields unexpected results.  
	Therefore, the claimed thickness of the dielectric layer would have been obvious to try for one of ordinary skill in the art at the time of invention, for the purpose of optimizing the properties of CMOS transistors, through routine skill in the art.

Response to Arguments
Applicant’s arguments filed June 30, 2021, have been considered but are moot in view of the new grounds of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Primary Examiner, Abul Kalam, whose telephone number is (571)272-8346.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on 571-272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABUL KALAM/Primary Examiner, Art Unit 2829